Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 and 5-16 in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the grounds that there is no serious burden to search.  This is not found persuasive because as stated within the requirement for unity of invention. The group of inventions claimed do not express the same special technical feature are not linked to present a single general inventive concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.    
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (JP 2006-179442A, machine translation; previously cited) in view of Urano et al. (US 2014/0141293).
Regarding claims 1 and 5, Kanai discloses a battery comprising: a battery element; 
a housing body (case 35) [0033] that is constituted by at least one laminate including at least a base material layer, a barrier layer, and a heat-sealable resin layer layered in that order and houses the battery element [0025]; and 
a valve device (tubular member 31) that is in communication with the inside of the housing body (Fig 4), 
wherein the heat-sealable resin layers face each other in a peripheral edge portion of the housing body, a joined edge portion in which the mutually facing heat-sealable resin layers are fused together is formed in the peripheral edge portion of the housing body (Fig 1) [0025], 
the valve device includes: a first portion in which a valve mechanism is formed (region around film body 32), the valve mechanism being configured to reduce an internal pressure of the housing body if the internal pressure is increased due to gas generated in the housing body [0027-0028]; and 
a second portion in which an air passage is formed, the air passage being configured to guide gas generated in the housing body toward the valve mechanism, the first portion is located on an outer side of an outer edge of the joined edge portion (Figs 4, 8), at least a portion of the second portion is sandwiched between the heat-sealable resin layers in the joined edge portion, in a thickness direction of the battery (Figs 4, 8) but does not explicitly teach a length of the first portion is longer than a length of the second portion, and a step is formed at a boundary between the first portion and the second portion.

    PNG
    media_image1.png
    280
    408
    media_image1.png
    Greyscale

Urano teaches recognizing the integration of a safety valve in a battery structure (Abstract) where the height of the connection portion (a first portion) and the depth of the depressed portion (step formed at boundary) are provided so there is sufficient rigidity for attaching the valve [0055-0066]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a stepped portion with a selected height or length for the connecting portions between the battery housing and valve of Kanai because Urano recognizes such a structure allow for sufficient rigidity and supporting force to be provided. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the length of the first and second portions since it has been held that discovering the optimum ranges for a result effective variable such as a measured length involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 6, Kanai discloses the battery according to claim 1 wherein a cross-sectional shape of the air passage is a circular shape (tubular; Fig 4) [0027].  
Regarding claim 7, Kanai does not explicitly disclose wherein a length of a cross section of the air passage in a width direction of the battery is longer than a length of the cross section of the air passage in a thickness direction of the battery. However, the court held that the configuration of the claimed device was found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary lengths in the various dimensions, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the air passages for the purpose of better fitting the battery housing and the cells contained within them.

	Regarding claim 8, Kanai discloses the battery according to claim 1 wherein the second portion includes a pillar (inserted metal tube 65) that is formed in the air passage [0037].  
Regarding claim 9, Kanai is silent towards an outer surface of the second portion has a satin finish surface.  However, Kanai recognizes the desired fusibility between the resin layer and the surface of the tubular material to increase the certainty of hermetic sealing [0026]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to consider the surface condition, including its finish, of the respective joining surfaces to ensure sealing. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397 MPEP 2143.
	Regarding claim 10, Kanai discloses the battery according to claim 1 wherein a corner of an end part of the second portion on a side opposite to the first portion is rounded in a plan view (Figs 4 and 8).  
Regarding claim 11, Kanai discloses the battery according to claim 1, wherein an external shape of a cross section of the second portion with respect to which a center line of the air passage is the normal line is a polygonal shape, and a corner of the polygonal shape is rounded (Figs 6 and 7).  
Regarding claim 12, Kanai discloses the battery according to claim 1, wherein the first portion and the second portion are made of different materials (inserted metal tube/resin material) [0037], and the material of the first portion has a higher melting point than the material of the second portion [0037].  
Regarding claim 13, Kanai discloses the battery according to claim 1, wherein a flat surface is formed at least in a portion of an outer surface of at least one of the first portion and the second portion (facing portion of film body 32).  
Regarding claim 14, Kanai discloses the battery according to claim 1, -9-New U.S. Patent Application wherein an adhesive member (adhesive) that is configured to adhere to both the second portion and the heat-sealable resin layers is arranged between an outer peripheral surface of the second portion and the heat-sealable resin layers [0026].  
Regarding claim 15, Kanai does not explicitly teach wherein a helium leakage amount from a secondary side to a primary side of the valve device measured in an environment at 25°C in accordance with a method defined in "vacuum spraying method" of JIS Z2331:2006 "Method for helium leak testing" is from 5.0x10-11 Pa·m3/sec to 5.0x10-6 Pa·m3/sec inclusive. 
However, Kanai recognizes the desired fusibility between the resin layer and the surface of the tubular material to increase the certainty of hermetic sealing [0026]. The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same (hermetic sealing due to fused surfaces), the burden of proof is shifted to the applicant to prove that the product shown in the prior art does not possess the characteristics of the claimed product.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 
Regarding claim 16, Kanai does not explicitly disclose wherein a maximum distortion in a thickness direction of the housing body after gas generated in the housing body is discharged via the valve device to the outside of the housing body is less than 30%. The instant specification recognizes that the maximum distortion is reflective of a set amount of distortion after gas has been discharged via the valve device [0232-0233 of PGPub]. Kanai recognizes that the magnitude of the breaking strength of the film body is set to provide a balance between the needs to minimize minor troubles and not damage other portions of the film case [0029-0030].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to set the breaking strength of the valve device to minimize damage to the battery housing (maximum distortion being less than 30%) of Kanai because it is recognized the breaking strength of the film body should be set to provide a balance between the needs to minimize minor troubles and not damage other portions of the film case.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinuta et al. (US 2014/0120387) discloses a safety vent that allows gas generated inside a laminate type battery to be released (Abstract) including a structure where the vent includes a first and second case which is fixed to the gas spout (Fig 13) [0081].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727